 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:18-cr-00097-DAD
12                      Plaintiff,
13          v.                                        ORDER REQUIRING RESPONSE FROM
                                                      DEFENSE COUNSEL
14   LEO HACKETT,
                                                      (Doc. No. 14)
15                      Defendant.
16

17          On February 1, 2019 defendant filed a pro se motion to reduce his sentence pursuant to

18   the First Step Act, 18 U.S.C. § 3631 et seq. (Doc. No. 14.) Thereafter the court appointed the

19   Federal Defender’s Office (“FDO”) to represent defendant in conjunction with that motion. (Doc.

20   No. 15.) The FDO filed its brief in support of defendant’s motion on June 3, 2019. (Doc. No.

21   16.) On July 9, 2019, the FDO filed a notice of the government’s default, seeking an immediate

22   ruling from this court on defendant’s motion. (Doc. No. 17.) After the court granted the

23   government leave to file its response to defendant’s motion past the initial briefing deadline (Doc.

24   No.18), the government filed its opposition on July 11, 2019 (Doc. No. 19).

25          Defendant argued in the pending motion that the granting of relief should result in his

26   immediate release from confinement under the First Step Act’s provision concerning good time

27   credits. (Doc. No. 16 at 2.) Defendant contends that his release date should have been advanced

28   to June 30, 2019 and avers to have been prejudiced by the Bureau of Prisons’ (“BOP”) delayed
                                                      1
 1   implementation1 of the First Step Act’s good time provisions. (Id.)

 2          The court was not persuaded by defendant’s arguments in this regard but also recognizes

 3   that his request for an immediate release from confinement before BOP’s July 19, 2019

 4   implementation date may now be moot.2 Accordingly, the FDO is directed to inform the court in

 5   writing within seven days from the date of service of this order whether defendant was released

 6   from BOP custody on July 19, 2019.

 7   IT IS SO ORDERED.
 8
         Dated:   July 25, 2019
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23
     1
      The statutory deadline for BOP’s enactment of the First Act provisions was July 19, 2019. See
24   Bottinelli v. Salazar, No. 19-35201, 2019 WL 3071298, at *3 (9th Cir. 2019).
25   2
       See Press Release, United States Department of Justice, Department of Justice Announces the
26   Release of 3,100 Inmates Under First Step Act, Publishes Risk And Needs Assessment System
     (July 19, 2019), https://www.justice.gov/opa/pr/department-justice-announces-release-3100-
27   inmates-under-first-step-act-publishes-risk-and. The court believes that approximately 2,000
     prisoners may have been released from BOP custody on that date as a result of the new method of
28   calculating good time credits mandated by the Act.
                                                      2
